Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
35 USC § 112
35 USC § 112 rejections regarding Claims 4-5, 6-9 included in Office Action mailed on 12/08/2020 has been withdrawn per applicant’s amendment to the claim filed 03/08/2021. 

35 USC § 102
35 USC § 102 rejections regarding Claims 1-3, 11 included in Office Action mailed on 12/08/2020 has been withdrawn per applicant’s amendment to the claim filed 03/08/2021. 

Allowable Subject Matter
Claims 1-2, 5-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claim 1 recites “wherein the operation member includes an operation piece and a fixing member that is fixed to the operation piece, the fixing member being configured to fix the treatment instrument by pressing an outer circumferential portion of the treatment instrument by being at least partially elastically deformed, and -2-the fixation release member is provided so as to release the fixed state by entering between the fixing member and the outer circumferential portion of the treatment instrument, when the operation piece is operated such that the fixing member pressing the outer circumferential portion of the treatment instrument is moved toward the fixation release member.”
The independent claim 6 recites “wherein the operation member includes an operation piece and a fixing member that is fixed to the operation piece, the fixing member being configured to fix the treatment instrument by pressing an outer circumferential portion of the treatment instrument by being at least partially elastically deformed”
The independent claim 10 recites “wherein the main body includes a cylindrical portion in which a cut-out portion is formed, the treatment instrument is insertable into the cylindrical portion, the operation member is disposed inside the cylindrical portion, at least a part of the operation member is exposed to outside the main body from the cut-out portion, and the operation of moving the treatment instrument forward or backward along the direction of the axis and the operation of rotating the treatment instrument around the axis are performed on an exposed portion of the operation member that is exposed to outside the main body.”
Yamada (US 2015/0045617 A1) teaches insertion tool 100 attach to insertion appliance 10 and allow insertion of treatment instrument 51 comprising guide section 500 and operation member 600 provided on the main body section Fig.4A-C, the insertion tool further comprising attachment portion 400, a fixation release portion 800  the fixing member being configured to fix the treatment instrument by pressing an outer circumferential portion of the treatment instrument by being at least partially elastically deformed, and -2-the fixation release member is provided so as to release the fixed state by entering between the fixing member and the outer circumferential portion of the treatment instrument, when the operation piece is operated such that the fixing member pressing the outer circumferential portion of the treatment instrument is moved toward the fixation release member.” As recited in claim 1;
“wherein the operation member includes an operation piece and a fixing member that is fixed to the operation piece, the fixing member being configured to fix the treatment instrument by pressing an outer circumferential portion of the treatment instrument by being at least partially elastically deformed” As recited in claim 6;
“wherein the main body includes a cylindrical portion in which a cut-out portion is formed, the treatment instrument is insertable into the cylindrical portion, the operation member is disposed inside the cylindrical portion, at least a part of the operation member is exposed to outside the main body from the cut-out portion, and the operation of moving the treatment instrument forward or backward along the direction of the axis and the operation of rotating the treatment instrument around the axis are performed on an exposed portion of the operation member that is exposed to outside the main body.” As recited in claim 10.
Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINQIAO HUANG whose telephone number is (571)270-1546.  The examiner can normally be reached on Mon-Thu 0930-1630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MINQIAO HUANG/Examiner, Art Unit 3795                                                                                                                                                                                                        

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795